         Case 1:18-cv-05102-AT Document 15 Filed 11/07/18 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

                                          )
COMMON CAUSE GEORGIA, as an               )
organization,                             )
                                          )
                               Plaintiff, )
                                          )
                                          )
                                          )
                                          )
                                          )
v.                                        )        Case No. 18-cv-05102-AT
                                          )
BRIAN KEMP, in his official capacity as )
Secretary of State of Georgia             )
                                          )
                                          )
                              Defendant. )
                                          )

     PLAINTIFF’S NOTICE OF AND MOTION FOR A TEMPORARY
        RESTRAINING ORDER AND EXPEDITED DISCOVERY

             PLEASE TAKE NOTICE that Plaintiff, COMMON CAUSE

GEORGIA, hereby moves the Court for a temporary restraining order enjoining

the rejection of any provisional ballots cast during the 2018 election on the ground

that the voter’s name is not found on the voter registration list, pending a decision

on the permanent relief requested in this case. Plaintiff also moves for expedited

discovery, as set forth in more detail in the accompanying papers, of: 1) the


                                          1
         Case 1:18-cv-05102-AT Document 15 Filed 11/07/18 Page 2 of 5




number of provisional ballots cast per county, and the reason for each; 2) all

guidance provided by the Defendant to county officials regarding counting

provisional ballots or assessing the eligibility of voters who voted by provisional

ballots; and 3) all coding sheets or similar documents used in the review of

provisional ballots and ascertaining the eligibility of voters who voted by

provisional ballot.


             As set forth in detail in the Plaintiff’s Memorandum of Law in

Support of Motion for a Temporary Restraining Order and Expedited Discovery

and the accompanying Declaration of Farrah R. Berse, filed herewith, Plaintiff has

established that it is likely to succeed on the merits of their claims; that Plaintiff

will suffer irreparable harm if the Court does not issue the injunction; that the harm

to Plaintiff outweighs any harm Defendant would suffer if the Court were to order

the preliminary relief sought by Plaintiff; that the balance of hardships tips strongly

in Plaintiff’s favor; and that a temporary restraining order in this case advances the

public interest.


             Plaintiff respectfully requests that the Court expedite consideration of

this motion due to the upcoming November 9, 2018 deadline for the review of

provisional ballots pursuant to Ga. Code §21-2-419, after which provisional ballots


                                            2
         Case 1:18-cv-05102-AT Document 15 Filed 11/07/18 Page 3 of 5




for any voters that the county registrars have not been able to confirm as eligible to

vote will be rejected.


             Plaintiff also requests that this matter be set for oral argument on an

expedited basis.


                          Respectfully submitted,

                    DLA PIPER LLP

                    By:   /s/ Christopher Campbell

                          Christopher G. Campbell
                          One Atlantic Center
                          1201 West Peachtree Street, Suite 2800
                          Atlanta, GA 30309-3450
                          (404) 736-7808
                          christopher.campbell@dlapiper.com

                    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                        Robert A. Atkins
                              (pro hac vice application pending)
                              NY Bar No. 2210771
                        Farrah R. Berse
                              (pro hac vice application pending)
                              NY Bar No. 4129706
                        Makiko Hiromi
                              (pro hac vice application pending)
                              NY Bar No. 5376165
                        William E. Freeland
                              (pro hac vice application pending)
                              NY Bar No. 5450648
                        Melina M. Meneguin Layerenza
                              (pro hac vice application pending)

                                          3
Case 1:18-cv-05102-AT Document 15 Filed 11/07/18 Page 4 of 5




                      NY Bar No. 5559240
               1285 Avenue of the Americas
               New York, NY 10019-6064
               (212) 373-3000
               ratkins@paulweiss.com
               fberse@paulweiss.com
               mhiromi@paulweiss.com
               wfreeland@paulweiss.com
               mmeneguin@paulweiss.com

         BRENNAN CENTER FOR JUSTICE AT NEW YORK
         UNIVERSITY SCHOOL OF LAW
             Myrna Pérez
                   (pro hac vice application pending)
                   NY Bar No. 4874095
             Lawrence D. Norden
                   (pro hac vice application pending)
                   NY Bar No. 2881464
             Wendy R. Weiser
                   (pro hac vice application pending)
                   NY Bar No. 2919595
             Maximillian Feldman
                   (pro hac vice application pending)
                   NY Bar No. 5237276
             120 Broadway, Suite 1750
             New York, NY 10271
             (646) 292-8310
             perezm@brennan.law.nyu.edu
             nordenl@brennan.law.nyu.edu
             weiserw@brennan.law.nyu.edu
             feldmanm@brennan.law.nyu.edu

               Attorneys for Plaintiff




                               4
          Case 1:18-cv-05102-AT Document 15 Filed 11/07/18 Page 5 of 5




                       CERTIFICATE OF COMPLAINCE
      I hereby certify that the foregoing NOTICE OF AND MOTION FOR

ATEMPORARY RESTRAINING ORDER AND EXPEDITED DISCOVERY was

prepared double-spaced in 14-point Times New Roman pursuant to Local Rule

5.1(C).


                                 /s/ Christopher Campbell

                                 Christopher G. Campbell
                                 DLA Piper LLP



                          CERTIFICATE OF SERVICE

      I hereby certify that on November 7, 2018, I served the within and foregoing

NOTICE OF AND MOTION FOR A TEMPORARY RESTRAINING ORDER

AND EXPEDITED DISCOVERY with the Clerk of Court using the CM/ECF

system, which will send notification of such filing to all parties to this matter via

electronic notification or otherwise, and caused courtesy copies to be served by

electronic mail on counsel for Defendant who have not yet appeared in this matter:

This 7th day of November, 2018.

                                 /s/ Christopher Campbell

                                 Christopher G. Campbell
                                 DLA Piper LLP


                                           5
